DISMISS and Opinion Filed October 9, 2019




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-01139-CV

  THE ROMACK COMPANY AND HOLMGREN JOHNSON: MITCHELL MADDEN,
                         LLP, Appellants
                               V.
                JP ABERDEEN PARTNERS, LP, Appellee

                         On Appeal from the 44th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-19-06523

                              MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Before the Court is appellants’ October 2, 2019 unopposed motion to dismiss this

interlocutory appeal without prejudice. In the motion, appellants state “there is now no need for

this appeal and the issues involved are, or shortly will be, moot.” We grant the motion to the extent

we dismiss the appeal.




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE

191139F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THE ROMACK COMPANY AND                              On Appeal from the 44th Judicial District
 HOLMGREN JOHNSON: MITCHELL                          Court, Dallas County, Texas
 MADDEN, LLP, Appellants                             Trial Court Cause No. DC-19-06523.
                                                     Opinion delivered by Chief Justice Burns,
 No. 05-19-01139-CV         V.                       Justices Whitehill and Molberg
                                                     participating.
 JP ABERDEEN PARTNERS, LP, Appellee

     In accordance with this Court’s opinion of this date, this interlocutory appeal is
DISMISSED.

     Subject to any agreement of the parties, we ORDER that appellants The Romack
Company and Holmgren Johnson: Mitchell Madden, LLP bear the costs, if any, of this appeal.


Judgment entered October 9, 2019




                                               –2–